DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant's arguments filed 25 August 2022 have been fully considered but are not persuasive. The new claim limitations are disclosed by at least the previously cited references.

2.	Applicant argues that Breed fails to disclose that “at least one of the autonomous vehicles is configured to use the indicator of the location of the traffic sign … to determine a current location of the at least one autonomous vehicle”, because Breed discloses only that a stored picture of a signpost is “useful” for “correcting errors in the IMU”.
	This argument is not found persuasive. 
	Breed writes, “ Vision systems can be used to correct for position if such data is stored on the map database. If, for example, a stored picture shows a signpost at a particular location that can be viewed by a resident vision system, then this can also be useful information for correcting errors in the IMU.” (P103)
	This means that Breed discloses a conventional system of using a camera image to correct the measured vehicle position when the appropriate information is stored in the map database/ road model. Breed further discloses an example in which a stored image shows a traffic sign at a location visible to a vehicle’s camera, which is used for correcting errors in the IMU (inertial measurement unit)-measured position of the vehicle. 
	In other words, this conventional system uses the traffic sign location stored in the road model and matches the stored traffic sign location with the camera image of the same traffic sign from the camera on the vehicle, to calculate the location of the vehicle relative to the traffic sign in the road model (and thus also the location of the vehicle relative to other features in the road model such as the roads themselves). This calculated location is used to correct the IMU-estimated location of the vehicle while navigating, just like in the Applicant’s invention. 
	Thus Breed discloses that “at least one of the autonomous vehicles is configured to use the indicator of the location of the traffic sign … to determine a current location of the at least one autonomous vehicle” as claimed. 
	See also Breed P140: “Another important aid as part of some of the inventions disclosed herein is to provide markers along the side(s) of roadways which can be either visual [such as traffic signs], passive or active transponders, reflectors, or a variety of other technologies including objects that are indigenous to or near the roadway, which have the property that as a vehicle passes the marker [such as a traffic sign] it can determine the identity of the marker and from a database it can determine the exact location of the marker. The term "marker" is meant in the most general sense. The signature determined by a continuous scan of the environment, for example, would be a marker if it is relatively invariant over time such as, for example, buildings in a city. Basically, there is a lot of invariant information in the environment surrounding a vehicle as it travels down a road toward its destination. From time to time, a view of this invariant landscape or information may be obstructed but it is unlikely that all of it will be during the travel of a mile, for example. Thus, a vehicle should be able to match the signature sensed with the expected one in the map database and thereby obtain a precise location fix. This signature can be obtained through the use of radar or laser radar technologies as reported elsewhere herein”

3.	Applicant further argues that Breed does not disclose performing these steps while navigating.
	This argument is not found persuasive.
	Breed discloses that the vehicle performs these steps while travelling on a road with a traffic sign, while the IMU (inertial measurement unit) is operating to estimate the position of the vehicle while it is moving from sensed motion parameters such as acceleration, and while the camera image from the vehicle is compared to landmark/traffic sign locations stored in a road model to correct the IMU-estimated position of the vehicle. (P103) This clearly qualifies as “navigation”. 

4.	Applicant further argues that secondary reference Dorum does not disclose “at least one of the autonomous vehicles is configured to use the indicator of the location of the traffic sign included in the updated model while navigating to determine a current location of the at least one autonomous vehicle”.
However, Dorum was not relied upon in the rejection to teach this limitation. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

5.	Applicant further argues that Dorum fails to disclose that the determining of the current location of the at least one autonomous vehicle is relative to the at least one spline, because Dorum discloses only that a spline curve may be accessed according to the current position of the vehicle. 
	This argument is found persuasive.
	The Examiner apologizes for the inaccurate characterization of Dorum’s teachings, and has revised the text of the rejection below to describe the teachings and modification more accurately.  
Dorum discloses that the road model includes at least one spline (abstract, claim 1, P27, 39, etc); and accessing the spline data according to the current position of the vehicle (fig 8, P70, etc). 
Breed also discloses determining a current vehicle location relative to at least one road in the road model (P481, 493, 522, etc). The modification of Breed in view of Dorum would modify the road model of Breed to include splines representing the roads. Thus the modification of Breed in view of Dorum would include determining the current location of the at least one autonomous vehicle relative to the at least one spline. 


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 29-31, 33-34, 36-37, 39-40, 42-43, 45-47 and 49-57 rejected under 35 U.S.C. 103 as being unpatentable over Breed et al. (U.S. Patent Application Publication # 2008/0040023) in view of Dorum et al. (U.S. Patent Application Publication # US 2014/0244125).

Regarding claims 29, 42, and 45, Breed discloses at least one non-transitory machine-readable medium including data, which when used by a machine that is installable in a vehicle, causes the machine to perform instructions that cause the machine to perform operations (fig 5, etc) comprising: 
initiating identification of a landmark based on one or more images captured by a camera, for use in autonomous vehicle navigation (Paragraph 103, 140, 188, 131, etc), the landmark comprising a traffic sign (P103, 115-116, 126, etc); 
initiating an update of a road model with a location of the traffic sign, wherein the updated road model includes an indicator of the location of the traffic sign (P355-356, 129, etc); and 
initiating distribution of the updated road model to a plurality of autonomous vehicles (P144-145, 315, 342, 361, etc),
wherein at least one of the autonomous vehicles is configured to use the indicator of the location of the traffic sign included in the updated model while navigating to determine a current location of the at least one autonomous vehicle (P103, 140: as in Applicant’s invention, traffic sign locations are used to correct (i.e. determine) the location of the vehicle, and this corrected location is used to navigate, etc) relative to at least one road in the road model (P481, 493, 522, etc).  
Breed fails to disclose that the road model includes at least one spline; or that the determining of the current location of the at least one autonomous vehicle is relative to the at least one spline.
In the same field of endeavor, Dorum discloses that the road model includes at least one spline (abstract, claim 1, P27, 39, etc); and accessing the spline data according to the current position of the vehicle (fig 8, P70, etc). 
Breed also discloses determining a current vehicle location relative to at least one road in the road model (P481, 493, 522, etc). The modification of Breed in view of Dorum would modify the road model of Breed to include splines representing the roads. Thus the modification of Breed in view of Dorum would include determining the current location of the at least one autonomous vehicle relative to the at least one spline. 
It would have been obvious before the effective filing date of the claimed invention to modify Breed to use splines the represent roads in the road model, as taught by Dorum, in order to more accurately and/or efficiently model the road shapes (abstract, claim 1, P27, 39, 70, etc).  

Regarding claims 33, 36, and 39, see the rejection for claim 29 above. Breed further discloses that the images come from multiple vehicles (P116, 355-356, etc: vehicles as probes). 

Regarding claims 30 and 46, Breed further discloses that the machine is integrated into a vehicle (fig 4-6, etc).  

Regarding claims 31, 34, 37, 40, 43, and 47, Breed further discloses that the identification of the traffic sign is performed using a neural network (P224, etc). 

Regarding claim 49, Breed in view of Dorum further discloses that the road model includes a target trajectory (Dorum abstract, claim 1, P27, 39, etc).

Regarding claim 50, Breed in view of Dorum further discloses that the identification of the landmark is based on images captured at different times by different cameras (fig 18, P126, etc: video from two cameras would include images captured at different times by different cameras).

Regarding claim 51, Breed in view of Dorum further discloses that the operations further comprise initiating an update of the road model (P126, 460, 465, etc) with at least one parameter of the landmark, the at least one parameter comprising at least one of: a physical size of the landmark; a distance to a previous landmark; a lateral offset associated with the landmark; a height of the landmark; or a type code associated with the landmark (P126, etc: reading traffic sign/landmark and incorporating/updating the data into road model database, which would necessarily include a type code associated with traffic sign/landmark).

Regarding claim 52, Breed in view of Dorum further discloses that the location of the landmark is based on using data received from multiple vehicles (P131, 456, 465, 112, 332, 355, 360, etc: implicit; also well known in the art as taught by Hackeloeer US # 2018/0365507, P16).
More specifically, Breed explicitly discloses that the location of the landmark is based on using data received from at least one vehicle (P131, 456, 465, etc); and that map and landmark information is collected and updated based on using data received from multiple vehicles (112, 332, 355, 360, etc). Thus Breed implies that the location of the landmark is based on using data received from multiple vehicles. 

Regarding claim 53, Breed in view of Dorum further discloses that the data comprises vehicle trajectories (P131, 456, 465, 112, 332, 355, 360, 279, etc; also well known in the art as taught by Hackeloeer US # 2018/0365507, P16).

Regarding claim 54, Breed in view of Dorum further discloses that determining the current vehicle location relative to the at least one spline (see rejection of claim 29 above) comprises determining a position of the vehicle relative to the landmark (P103: as in Applicant’s invention, traffic sign/landmark locations are used to correct (i.e. determine) the location of the vehicle, etc).

Regarding claim 55, Breed in view of Dorum further discloses that the at least one spline corresponds to a target trajectory along a road segment (Dorum abstract, claim 1, P27, 39, etc). 

Regarding claim 56, Breed in view of Dorum further discloses that determining the current location of the at least one autonomous vehicle relative to the at least one spline is based on a current speed of the at least one autonomous vehicle and multiple images of the traffic sign captured while navigating (P103, 140, etc).

Regarding claim 57, Breed in view of Dorum further discloses that the at least one autonomous vehicle is further configured to: analyze at least one image to detect a representation of the traffic sign in the at least one image (P103, 131, 140, 218, 224, 504, etc); and use the detected representation together with the indicator of the location of the traffic sign included in the updated road model while navigating to determine the current location of the at least one autonomous vehicle relative to the at least one spline (P103, 140, etc).


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 32, 35, 38, 41, 44, and 48 rejected under 35 U.S.C. 103 as being unpatentable over Breed et al. (U.S. Patent Application Publication # 2008/0040023) in view of Dorum et al. (U.S. Patent Application Publication # US 2014/0244125), and further in view of Laumeyer et al. (U.S. Patent # 6,363,161).

Regarding claims 32, 35, 38, 41, 44, and 48, Breed fails to disclose that the identification of the traffic sign includes identifying a category and type of traffic sign.
In the same field of endeavor, Laumeyer discloses that the identification of the traffic sign includes identifying a category and type of traffic sign (col 2: 49- col 3: 12, etc).  
It would have been obvious before the effective filing date of the claimed invention to modify Breed to identify a category and type of traffic sign, as taught by Laumeyer, in order to facilitate navigation and/or improve safety by providing better navigational maps and/or instructions to the driver (col 2: 49- col 3: 12, etc).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached at (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shelley Chen/
Patent Examiner
Art Unit 3667
September 12, 2022